DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOCH (US 2017/0063116).
 	Regarding claim 1, KOCH discloses a battery charging apparatus, comprising:
 	a battery compartment having a receptacle (1, Figs. 1-3 and 5) configured to receive a battery pack (8, Fig. 4); 
 	a fluid source configured to supply a fluid (25, Fig. 6); and 
 	a first heat exchange module including:
 	a plenum having a gap (as shown in Figures 5 and 6, the plenum which comprises at least 30, 33, and 52 includes an infinite number of arbitrary “gaps”; e.g., flow opening 42 may read on the recited gap) around a perimeter of the receptacle (said gaps may be located around a perimeter of the receptacle as shown in Fig. 5) and configured to direct a fluid medium to the battery pack (as shown in Figure 4, the plenum is “configured to direct a fluid medium” from the surrounding environment to the battery pack by allowing air to flow to fan 25; ¶ 0029), the plenum including a chamber in fluid communication with the fluid source (comprising at least 30, 33, 52, Figs. 5 and 6) wherein the gap directs the fluid medium to pass (it is noted that the “nozzle” of the instant application is not a tube with a taper or constriction, and the only support for this recitation is found of page 13, lines 25-26, which discloses “Variable gap region 53 is sized and configured to act like a nozzle through which the fluid in chamber 34 may pass”; ¶ 0031 of KOCH discloses “The cross-sectional area of the flow opening 42 is smaller than, and is preferably formed so as to be less than half the size of, the air inlet opening 15 via which the suction air stream 35, as a cooling air stream 31, enters the housing duct 30. In the embodiment shown, the cross-sectional area of the flow opening 42 amounts to less than one third of the cross-sectional area of the air inlet opening 15”; the dimension of the flow opening 42 is therefore “configured to form a nozzle” within the broadest reasonable interpretation in light of the instant specification) in a direction toward a center axis of the battery compartment (air flows towards a center axis in indicated by arrows 35 in Fig. 4; ¶ 0028, 0029, 0031, 0033); and wherein the gap is formed by a terminal end from an upper portion of the receptacle and a sidewall from a lower portion of the receptacle (e.g., an arbitrary gap in 30 may be at least partially formed by an upper side wall of battery compartment 1 which is adjacent to element 3 as shown in Figure 2, and a lower side wall of battery compartment 1 which is adjacent to element 9 as shown in Figure 2), and wherein the terminal end extends toward the lower portion and away from the center axis of the battery compartment (an upper side wall of battery compartment 1 which is adjacent to element 3 as shown in Figure 2 extends both toward the lower portion and also away from the center axis of the battery compartment); and
 	a plurality of flow guides disposed in the chamber (e.g.: 23, 40 as shown in Figures 1 and 7, are at least partially disposed in the chamber; 16, 42, 48, Fig. 5; wall of receptacle 1 as shown in Figure 2).
 	Regarding claim 2, KOCH discloses the chamber extends around the perimeter of the receptacle (as shown in Figures 5 and 6, chamber comprising 30, 33, and 52 extends around receptacle 1), and wherein gap defines a variable distance between the terminal end and the sidewall (gap comprising 30 has a variable distance as shown in Figures 2-4).
 	Regarding claim 3, KOCH discloses the plurality of flow guides create a variable flow passage including a first depth of flow defined by a first flow guide among the plurality of flow guides positioned proximal to the fluid source (e.g., 42) and a second depth of flow created by a second flow guide among the plurality of flow guides positioned distal to the fluid source (e.g., wall of receptacle 1 as shown in Figure 2), the first depth of flow being different than the second depth of flow (the structures act as “flow guides” in that the flow of air is limited and inherently create different “depth of flow” due to the different proportion, e.g., the depth of flow guide 42 is smaller than the depth of flow guide of wall of receptacle 1).
 	Regarding claim 4, KOCH discloses the chamber is defined at least in part by an outer wall of the plenum (17, 41, Figs. 5 and 6), a base wall of the plenum (51), a lower side wall of the battery compartment (e.g., where 9 is attached in Figure 2) and an upper side wall of the battery compartment (e.g., wall indicated by 2 in Figure 1).
 	Regarding claim 5, KOCH discloses the upper side wall of the battery compartment includes an arcuate portion a terminal end (end of wall indicated by 2 which intersects the top face of upper shell 12 as shown in Figures 1 and 2) of which is spaced apart from the lower side wall of the battery compartment (lower side wall is where 9 is attached, and end of the wall indicated by 2 which intersects the top face of upper shell 12 are spaced apart, as shown in Figures 1 and 2).
	Regarding claim 6, KOCH discloses the perimeter includes a first perimeter and a second perimeter that is a mirror image of the first perimeter across a longitudinal axis of the receptacle (as shown in Figure 1, at least the upper shell 12 defines two mirror images perimeters on each side of the receptacle 1), the first perimeter including at least some of the plurality of flow guides, the at least some of the plurality of flow guides creating respective first depth of flow that decreases from a first end of the first perimeter proximal to the fluid source to a second end of the first perimeter distal to the fluid source (as shown in Figures 1 and 5, upper shell 12 decreases in depth from the back of the housing, which is proximal to the fluid source and is where connector 37 is located, to the front of the housing, which is distal to the fluid source and is where air inlet opening 50 is located).
 	Regarding claim 7, KOCH discloses the second perimeter includes at least some of the plurality of flow guides, the at least some of the plurality of flow guides included in the second perimeter creating respective second depth of flow that decreases from a first end of the second perimeter proximal to the fluid source to a second end of the second perimeter distal to the fluid source (the second perimeter is a mirror image of the first perimeter and therefore has the same depth of flow characteristics as explained in the rejection of claim 6).
	Regarding claim 8, KOCH discloses a partition member positioned proximal to the fluid source, the partition member arranged to bifurcate a flow of the fluid from the fluid source into an upper flow stream and a lower flow stream (partition member is defined as the interface of the upper shell 12 and lower shell 13, said interface not having a vent/air inlet as shown in Figure 1).
 	Regarding claim 21, KOCH discloses a battery charging system, comprising:
 	a battery compartment having a receptacle (1, Figs. 1-3, 5) configured to receive a battery pack (8, Fig. 4);
 	a fluid source configured to supply a fluid (25, Fig. 6); and
 	a first heat exchange module including:
 	a plenum having a gap (as shown in Figures 5 and 6, the plenum which comprises at least 30, 33, and 52 includes an infinite number of arbitrary “gaps”) around a perimeter of the receptacle (said gaps may be located around the receptacle as shown in Fig. 5) and configured to direct a fluid medium to the battery pack (as shown in Figure 4, the plenum is “configured to direct a fluid medium” from the surrounding environment to the battery pack by allowing air to flow to fan 25; ¶ 0029), the plenum including a chamber in fluid communication with the fluid source (comprising at least 30, 33, 52, Figs. 5 and 6) and a variable flow passage (this is created by, e.g.: 23, 40, Figures 1 and 7; 16, 42, 48, Fig. 5; wall of receptacle 1 as shown in Figure 2), wherein the gap directs the fluid medium to pass (it is noted that the “nozzle” of the instant application is not a tube with a taper or constriction, and the only support for this recitation is found of page 13, lines 25-26, which discloses “Variable gap region 53 is sized and configured to act like a nozzle through which the fluid in chamber 34 may pass”; ¶ 0031 of KOCH discloses “The cross-sectional area of the flow opening 42 is smaller than, and is preferably formed so as to be less than half the size of, the air inlet opening 15 via which the suction air stream 35, as a cooling air stream 31, enters the housing duct 30. In the embodiment shown, the cross-sectional area of the flow opening 42 amounts to less than one third of the cross-sectional area of the air inlet opening 15”; the dimension of the flow opening 42 is therefore “configured to form a nozzle” within the broadest reasonable interpretation in light of the instant specification) in a direction toward a center axis of the battery compartment (air flows towards a center axis in indicated by arrows 35 in Fig. 4; ¶ 0028, 0029, 0031, 0033); and wherein the gap is formed by a terminal end from an upper portion of the receptacle and a sidewall from a lower portion of the receptacle (e.g., an arbitrary gap in 30 may be at least partially formed by an upper side wall of battery compartment 1 which is adjacent to element 3 as shown in Figure 2, and a lower side wall of battery compartment 1 which is adjacent to element 9 as shown in Figure 2), and wherein the terminal end extends toward the lower portion and away from the center axis of the battery compartment (an upper side wall of battery compartment 1 which is adjacent to element 3 as shown in Figure 2 extends both toward the lower portion and also away from the center axis of the battery compartment).
 	Regarding claim 22, KOCH discloses a plurality of flow guides disposed in the chamber, the plurality of flow guides creating the variable flow passage (e.g.: 23, 40 as shown in Figures 1 and 7, are at least partially disposed in the chamber; 16, 42, 48, Fig. 5; wall of receptacle 1 as shown in Figure 2), wherein the gap defines a variable distance between the terminal end and the sidewall (gap comprising 30 has a variable distance as shown in Figures 2-4).
 	Regarding claim 23, KOCH discloses the battery charging system as applied to claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOCH as applied to claims 1-8 and 21-23 above, and further in view of LIE (US 6,956,354).
 	Regarding claim 9, KOCH discloses the battery charging apparatus as applied to claim 1 but fails to disclose a second heat exchange module as recited. LIE discloses a second heat exchange module including: a battery connector (450; col 3, ll. 35-37); and a heat sink coupled to the battery connector (310/320; Fig. 2, ll. 35-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the second heat exchange module in order to reduce battery damage and increase battery life cycle (LIE, col 1, ll. 15-26).
 	Regarding claim 10, KOCH as modified by LIE teaches an interface pad coupled to the battery connector and the heat sink (LIE, 100; col 2, ll. 24-45).
 	Regarding claim 11, KOCH as modified by LIE teaches the interface pad comprises an electrically non-conductive material (LIE, col 2, ll. 24-28: plastic).
 	Regarding claim 12, KOCH as modified by LIE teaches the battery connector includes a connector pin extending at least partially into the interface pad (LIE, as shown in Fig. 5).
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. While the claim as amended recites the gap directs the fluid medium, the claim does not recite the fluid medium exits from the chamber to the gap and then towards the battery. The Examiner acknowledges a structural difference between the charging apparatus as depicted in the figures of the application and the charging apparatus of primary reference KOCH, yet KOCH reads on the structure of the terminal end as amended and as described in the rejection. It is respectfully submitted that primary reference KOCH discloses the battery charging apparatus of claim 1 and battery charging system of claim 21 within the broadest reasonable interpretation of the claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 7, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 7, 2022